Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-10 and 12-24 are allowed 
Reasons for Allowance
3.    	The most representative prior arts to Liu Shan et al., Foreign Publication No. WO 2017/087751 Al (hereinafter, "Liu") in view of Han Huang, U.S. Publication No. 2017/0214932 (hereinafter, "Huang"), further in view of Thomas Wiegand et al., Non-Patent Literature "Core Experiment Description of Affine Motion Compensation" (hereinafter, "Wiegand"), and further in view of Tzu- Der Chuang et al., U.S. Publication No. 2019/0028731 (hereinafter, "Chuang"), have been reviewed in lieu of the new interpretation of the amended claims, and concluded that Liu in view of Huang and Wiegand fail to disclose or suggest selecting the four- parameter affine motion model for the current block where the inter prediction direction information for the current block indicates unidirectional prediction; and selecting the six- parameter affine motion model for the current block where the inter prediction direction information for the current block indicates bidirectional prediction.	
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/